Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
January 1, 2013 (“Effective Date”) by and between LiveDeal, Inc., a Nevada
corporation (the “Company”) and Jon Isaac (“Executive”).

 

In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:

 

1.       Employment. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company in the position of President and Chief Executive
Officer. Executive will perform all services and acts reasonably necessary to
fulfill the duties and responsibilities of his positions and will render such
services on the terms set forth herein and will report to the Company’s Board of
Directors (the “Board”). In addition, Executive will have such other executive
and managerial powers and duties with respect to the Company as may reasonably
be assigned to him by the Board, to the extent consistent with his positions and
status as set forth above. Executive is obligated to devote his full time,
attention and energies to perform the duties assigned hereunder and Executive
agrees to perform such duties diligently, faithfully and to the best of his
abilities. Notwithstanding the foregoing, Company acknowledges and agrees that
during the Term, Executive shall have the right to have a “financial interest”
in or serve as a consultant, officer or director of any non-competing business,
subject to advance Board approval; provided that Executive agrees that engaging
in such outside activities shall not interfere with the performance of
Executive’s full-time duties hereunder. Executive acknowledges that any such
outside activities that involve an entity other than the Company or its
subsidiaries will involve an entity independent of the Company and any actions
or decisions Executive takes or makes on behalf of such entity will not be
imputed to the Company or its subsidiaries.

 

2.       Term. This Agreement is for a three-year period (the “Term”) commencing
on the Effective Date hereof and terminating on the third anniversary of the
Effective Date, or upon the date of termination of employment pursuant to
Section 6 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.

 

3.       Compensation.

 

(a)       Salary. Executive shall be paid a salary at the annual rate of
$200,000 (the “Salary”). The Salary will at all times be payable in accordance
with the Company’s regular payroll practices and subject to all applicable
withholdings, including taxes.

 

(b)       Performance Bonuses. Executive will be eligible to receive an annual
performance bonus at the sole discretion of the Compensation Committee of the
Board or the entire Board; provided, however, that Executive shall be entitled
to receive a one-time discretionary bonus of $150,000 for services performed as
President and Chief Executive Officer for the previous 12 months, to be paid in
cash on or before March 31, 2013. All bonuses payable will be subject to all
applicable withholdings, including taxes.

 

(c)       Stock Option. Executive is entitled to an option to purchase from the
Company for cash all or any part of an aggregate of 150,000 shares of the
Company’s common stock (the “Option”), subject to continued employment on the
applicable vesting dates and the other terms and conditions summarized below,
including that Executive continues to be employed by the Company in during the
specified vesting periods:

1

 

 

(i)        50,000 shares will vest on the first anniversary of the Effective
Date and be exercisable for five years after vesting at an exercise price of
$5.00 per share.

 

(ii)       50,000 shares will vest in 12 equal monthly installments, beginning
on the date that is 13 months after the Effective Date and ending on the second
anniversary of the Effective Date, and be exercisable for five years after
vesting at an exercise price of $7.50 per share.

 

(iii)       50,000 shares will vest in 12 equal monthly installments, beginning
on the date that is 25 months after the Effective Date and ending on the third
anniversary of the Effective Date, and be exercisable for five years after
vesting at an exercise price of $10.00 per share.

 

The Option will be granted pursuant to the Company’s 2003 Stock Plan or a
successor plan and the Company’s standard form of Non-Qualified Stock Option
Agreement. The Option granted under this Agreement is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

4.       Business Expenses. During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status, including a reasonable housing expense.

 

5.       Benefits. During the Term, Executive will be eligible to participate
fully in all health and benefit plans available to senior officers of the
Company generally, as the same may be amended from time to time by the Board.
Executive shall be entitled to four weeks of annual vacation in accordance with
the Company’s standard vacation policy for executives.

 

6.       Termination of Employment.

 

(a)       Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder is at-will and will terminate on the first to
occur of the following dates:

 

(i)       the date of Executive’s death;

 

(ii)       the date on which Executive has experienced a Disability (as defined
below), and the Company gives Executive notice of termination on account of
Disability;

 

(iii)       the date on which Executive has engaged in conduct that constitutes
Cause (as defined below), and the Company gives notice of termination for Cause;

 

(iv)       the date on which Executive voluntarily terminates his relationship
with the Company; or

 

(v)       the date on which the Company gives Executive notice of termination
for any reason other than the reasons set forth in Sections 6(a)(i) through (iv)
above.

 

(b)       For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 30 consecutive days during the Term.
Executive agrees to submit to such medical examinations as may be necessary to
determine whether a Disability exists, pursuant to such reasonable requests made
by the Company from time to time. Any determination as to the existence of a
Disability will be made by a physician mutually selected by the Company and
Executive.

2

 

 

(c)       For purposes of this Agreement, “Cause” will mean the occurrence of
any of the following events, as reasonably determined by the Board:

 

(i)       Executive’s willful and continued refusal to substantially perform his
duties hereunder, which the Company has given the Executive notice of in writing
and which the Executive has not cured within 30 days of the receipt of such
notice;

 

(ii)       Executive’s conviction of a felony, or his guilty plea to or entry of
a nolo contendere plea to a felony charge; or

 

(iii)     Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time; which
the Company has given the Executive notice of in writing and which the Executive
has not cured within 10 days of the receipt of such notice.

 

(d)       Following termination of Executive’s employment with the Company for
any reason, Executive shall fully cooperate with the Company in all matters
relating to the winding up of Employee’s pending work including, but not limited
to, any litigation in which the Company is involved, and the orderly transfer of
any such pending work to such other employees as may be designated by the
Company.

 

7.       Compensation in Event of Termination. Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except Executive will be entitled to payment of any
earned but unpaid Salary through the date of termination. Any earned but unpaid
bonuses, fees or payments due to Executive hereunder shall be paid to Executive
as set forth herein.

 

8.       Confidentiality. Executive covenants and agrees that he will not at any
time during or after the end of the Term, without written consent of the Company
or as may be required by law or valid legal process, directly or indirectly, use
for his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors, attorneys, accountants and employees of the
Company or its subsidiaries, Confidential Information (as hereinafter defined)
of the Company. As used herein, “Confidential Information” of the Company means
information about the Company of any kind, nature or description, including but
not limited to, any proprietary information, trade secrets, data, formulae,
supplier, client and customer lists or requirements, price lists or pricing
structures, marketing and sales information, business plans or dealings and
financial information and plans as well as papers, resumes and records
(including computer records) that are disclosed to or otherwise known to
Executive as a direct or indirect consequence of Executive’s employment with the
Company or service as a member of the Board, which information is not generally
known to the public or in the businesses in which the Company is engaged.
Confidential Information also includes any information furnished to the Company
by a third party with restrictions on its use or further disclosure.

 

9.       Inventions Assignment. Executive hereby sells, transfers and assigns to
the Company or to any person, or entity designated by the Company, all of the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Executive, solely or jointly,
or in whole or in part, during or before the term hereof, which (i) relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under construction or development by the Company, or (ii) otherwise relate to
or pertain to the business, functions or operations of the Company. Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and, whether
during the term hereof or thereafter, the Executive shall execute and deliver to
the Company such formal transfers and assignments and such other papers and
documents as may be required of the Executive to permit the Company or any
person or entity designated by the Company to file and prosecute the patent
applications and, as to copyrightable material, to obtain copyright thereon. Any
invention by the Executive within one year following the termination of this
Agreement shall be deemed to fall within the provisions of this paragraph unless
proved by the Executive to have been first conceived and made following such
termination.

3

 

 

10.       Dispute Resolution. Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for discovery sufficient to
adequately arbitrate any claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law. The arbitration
will take place in Las Vegas, Nevada. The award of the arbitrator with respect
to such disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto. The remedies available
in arbitration will be identical to those allowed at law. The arbitrator will be
entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law. The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.

 

11.       Binding Agreement.

 

(a)       This Agreement is a personal contract and the rights and interests of
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered
or hypothecated by him, provided that all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by Executive’s personal or
legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.

 

(b)       In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

12.       Disclosure Obligations. During the Term, Executive agrees to make
prompt and full disclosure to the Company of any change of facts or
circumstances that may affect Executive’s obligations undertaken and
acknowledged herein, and Executive agrees that the Company has the right to
notify any third party of the existence and content of Executive’s obligations
hereunder

 

13.       Return of Company Property. Executive agrees that following the
termination of his employment or service as a member of the Board for any
reason, he will promptly return all property of the Company, its subsidiaries,
affiliates and any divisions thereof he may have managed that is then in or
thereafter comes into his possession, including, but not limited to, documents,
contracts, agreements, plans, photographs, books, notes, electronically stored
data and all copies of the foregoing, as well as any materials or equipment
supplied by the Company to Executive.

4

 

 

14.       Entire Agreement. This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto. Executive represents that, in
executing this Agreement, he does not rely, and has not relied, on any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement otherwise.

 

15.       Amendment or Modification, Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.

 

16.       Notices. Any notice to be given hereunder will be in writing and will
be deemed given when delivered personally, sent by courier or fax or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:

 

To Executive at:

 

Jon Isaac

___________________

___________________

Phone: (___) ___-_____

 

To the Company at:

 

LiveDeal, Inc.

6240 McLeod Drive, Suite 120

Las Vegas, NV 89120

Phone: (702) 939-0230

Fax: (702) 939-0246

Attention: CFO

 

With a copy (which shall not constitute notice hereunder) to:

 

Daniel M. Mahoney, Esq.

Snell & Wilmer L.L.P.

One Arizona Center

400 East Van Buren St.

Phoenix, Arizona 85004

Phone: (602) 382-6206

Fax: (602) 382-6070

 

Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered. Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed. Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.

 

5

 

 

17.       Severability. In the event that any one or more of the provisions of
this Agreement will be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.

 

18.       Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.

 

19.       Each Party the Drafter. This Agreement and the provisions contained in
it will not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.

 

20.       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, without regard to its conflicts
of laws principles.

 

21.       Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

22.       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.       

 

[Signature Page Follows]

6

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

LIVEDEAL, INC., a Nevada corporation EXECUTIVE     /s/ Greg LeClaire /s/ Jon
Isaac By: Greg LeClaire Jon Isaac Its: Member of Compensation Committee      
Dated: April 30, 2013 Dated: April 30, 2013

 

 

 

 

 

 

 

 

 



7

